Citation Nr: 1121196	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-36 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A notice of disagreement was filed in January 2009, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection is in effect for diabetes mellitus, type II.  The Veteran asserts that his hypertension and peripheral neuropathy, bilateral lower extremities, are due to or aggravated by his diabetes mellitus, type II.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In the Veteran's May 2008 formal claim for compensation, he reported that he had been treated by Dr. Swartz and Dr. Wilbur at the VA Medical Center (VAMC) in Murfreesboro, Tennessee for his peripheral neuropathy, bilateral lower extremities and hypertension.  He reported that his peripheral neuropathy began in December 1999 and his hypertension began in January 1998.  The Veteran's treatment records were requested from these physicians' private practices and no records were found.  VA outpatient treatment records from the Nashville VAMC are on file from April to August 2008.  An April 2008 VA outpatient entry reflects a prior medical history of hypertension diagnosed in the 1980's, neuropathy developed in December 1999 with Gullien Bare Syndrome (GBS), and diabetes mellitus diagnosed in or about 1985.  The Veteran has also provided a prior medical history with regard to multiple unrelated conditions.  There are no medical records on file for the period prior to April 2008.  Correspondence dated in May 2009 from a VA treating physician with the Murfreesboro VAMC states that the Veteran has been a patient "for quite some time" and he has been treated for hypertension, GBS, and diabetes mellitus with severe neuropathy of both feet.  

Based on the above, it is not clear whether the entirety of the Veteran's VA outpatient treatment records have been associated with the claims folder.  Thus, the Veteran's VA outpatient treatment records from the Murfreesboro VAMC for the period January 1, 1980, to April 17, 2008, should be requested and associated with the claims folder, and updated VA outpatient treatment records should be obtained for the period August 21, 2008, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In October 2008, the Veteran underwent a VA examination to assess the nature and etiology of his claimed hypertension and peripheral neuropathy.  The examiner diagnosed diabetes mellitus, type II, and hypertension.  The examiner stated that the Veteran's hypertension predates the diagnosis of diabetes mellitus by history and is less likely than not a secondary condition as it was reported to have been diagnosed a lot earlier.  Regarding the neuropathy, the examiner stated that the Veteran's chart indicated that he had a diagnosis of GBS and has had numbness since the resolution of that and that also predates the diagnosis of diabetes, hence the examiner opined that the conditions claimed as secondary predate the diabetes and are less likely than not caused by the diabetes based on the information at hand.  The examiner, however, did not specifically indicate whether the Veteran has diabetic neuropathy.  The Board notes that the May 2009 correspondence from the VA treating physician stated that the Veteran has diabetes mellitus, type II with severe neuropathy of both feet.  Moreover, the VA examiner did not provide an opinion as to whether either his hypertension or neuropathy is aggravated by his diabetes mellitus, type II.  Thus, the Board finds that the Veteran should be afforded a new VA examination to address the etiology of his hypertension and neuropathy.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all private medical providers pertaining to his diabetes mellitus, type II, hypertension, and peripheral neuropathy, bilateral lower extremities, to include identifying the full name, address, and dates of treatment.  The Veteran should also be requested to identify any and all VAMC's in which he has sought treatment, and the dates of treatment.  

2.  Request the Veteran's treatment records from the Murfreesboro and/or Nashville VAMCs for the period January 1, 1980, to April 17, 2008, and obtain updated treatment records from the Murfreesboro and/or Nashville VAMC for the period August 21, 2008, to the present.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  After completion of instructions #1 and #2 above, schedule the Veteran for a VA examination with a physician(s) with appropriate expertise in order to determine the nature and etiology of his hypertension and peripheral neuropathy, bilateral lower extremities.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following:

a) Is hypertension at least as likely as not (a 50 percent or higher degree of probability) proximately due to the Veteran's diabetes mellitus, type II?

b) If not, has hypertension at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to the Veteran's diabetes mellitus, type II?

c) Please identify all disabilities associated with the lower extremities, to include whether the Veteran has diabetic neuropathy of the lower extremities or peripheral neuropathy of the lower extremities.    

d) Is any disability of the bilateral lower extremities (to include peripheral neuropathy, bilateral lower extremities) at least as likely as not (a 50 percent or higher degree of probability) proximately due to the Veteran's diabetes mellitus, type II?

e) If not, has any disability of the bilateral lower extremities (to include peripheral neuropathy, bilateral lower extremities) at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to the Veteran's diabetes mellitus, type II?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If the examiner determines that the requested opinion(s) cannot be provided without resort to mere speculation, then please discuss why an opinion is not possible.  The examiner should reconcile any opinion with the October 2008 VA opinion of record.  

4.  After completion of the above, the RO should readjudicate the Veteran's service connection claims under § 3.310.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


